DETAILED ACTION
Election/Restrictions
Newly submitted claims 53-61 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
I. Claims 1-18, 20-24, and 52, drawn to an external fixation system, classified in A61B17/60.
II. Claims 53-61, drawn to an external fixation clamp, classified in A61B17/6458.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require: a clamp component formed of a molded metal (rather than just comprising molded metal); the clamp component to have voids formed in molded metal; the ribs to have interior walls formed of molded metal; the void to be surrounded by an interior wall of the peripheral wall in combination with one or more interior walls of the interconnected ribs.  The subcombination has separate utility such as in clamping spinal rods.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 53-61 are withdrawn from consideration 
Claim Objections
Claims 2, 8, 20, and 22 are objected to because of the following informalities:  
Regarding claim 2, “a first bar groove and the second bar groove” should be “a first bar groove and a second bar groove”.
Regarding claim 8, in line 2, “the first opening” should be “the first connector opening”.  
Regarding claim 20, in line 2, “fixation connector holder” should be “fixation element holder”.  
Regarding claim 22, in line 1, “one clamp” should be “one clamp component”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, 17, 18, 20-22, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0310167 (Tepic) in view of U.S. Patent Application Publication No. 2013/0226179 (Chreene).
Regarding claim 1, Tepic discloses an external fixation system for a medical procedure, comprising: at least one pair of clamp components (1a and 1b) that form a  clamp components including: a first clamp component (1a), the first clamp component including a first surface (open top surface of 1a, see marked-up Fig. 7 below) having a first plurality of voids formed therein and a first plurality of interconnected ribs (see marked-up Fig. 7 below) that extend across the first surface to a first periphery (outer perimeter of 1a) extending around at least one first connector opening (6) formed through a portion of the first clamp component; and a second clamp component (1b) configured to be mated with the first clamp component, the second clamp component having a second surface (open bottom surface of 1b, see paragraph [0027] and marked-up Fig. 7 below; parts 1a and 1b are identical) having a second plurality of voids formed therein and a second plurality of interconnected ribs (see marked-up Fig. 7 below) that extend across the second surface to a second periphery (outer perimeter of 1b) extending around at least one second connector opening (6) formed through a portion of the second clamp component, the first clamp component having at least one first connector groove (7/8/9, e.g.) and the second clamp component having at least one second connector groove (7/8/9, e.g.) that aligns with the at least one first connector groove to form a clamp unit fixation element holder (see Fig. 1; grooves form holders for pins 2) such that the clamp unit is configured to a connect to a second clamp unit to form the external fixation system (see paragraph [0038] and Fig. 11; first and second clamp units 30/31 can be configured to connect together to form an external fixation system).

    PNG
    media_image1.png
    542
    987
    media_image1.png
    Greyscale

Tepic fails to disclose the first and second clamp components comprising a molded metal.  However, Chreene discloses an external fixation system (10) in which clamp components (30/32) of a clamp (20) can comprise a combination of a molded metal and polymer to provide structural strength while reducing cost of conventional, all metal constructions (see paragraph [0031]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the clamp components of Tepic to comprise a combination of metal and polymer as suggested by Chreene to provide structural strength to the clamp components while keeping costs low versus conventional fixation systems.  
Regarding claims 2, Tepic discloses wherein the at least one first connector groove and the at least one second connector groove comprise a first bar groove and a second bar groove, respectively, that together form at least one of a plurality of bar holders (see marked-up Fig. 11 below), the external fixation system further comprising a connecting bar (32) held within at least one of the bar holders.

    PNG
    media_image2.png
    419
    895
    media_image2.png
    Greyscale

Regarding claim 3, 5, and 6, Tepic fails to disclose wherein the at least one pair of clamp components further comprises a first pair of clamp components connected to a second identical pair of clamp components with a compressor (claim 3); wherein the first pair of clamp components and the second pair of clamp components are rotationally locked with one another via at least one locking feature formed with a surface of at least one clamp component (claim 5); wherein the at least one locking feature comprises a plurality of interlocking teeth (claim 6).  However, Chreene discloses an external fixation system (10) wherein a first pair of clamp components (one set of components 30/32) is connected to a second identical pair of clamp components (second set of components 30/32) with a compressor (48/50), wherein the first pair of clamp components and the second pair of clamp components are rotationally locked with one another via at least one locking feature (52) formed with a surface of at least one clamp component (see paragraph [0025]); wherein the at least one locking feature comprises a plurality of interlocking teeth (52) (see paragraph [0025]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective 
Regarding claim 4, Tepic discloses wherein the clamp unit is connected to the second clamp unit by a connecting bar (see marked-up Fig. 11 above and paragraph [0038]).
Regarding claim 8, Tepic discloses wherein each of the plurality of interconnected ribs are interconnected to one another by a hub surrounding the first opening (see marked-up Fig. 7 above).
Regarding claim 9, Tepic discloses wherein the hub includes some of the plurality of interconnected ribs to define a hexagonal shape (see marked-up Fig. 7 above; each hub has a circular hole inside a hexagonal shape).
Regarding claim 10, Tepic discloses wherein at least one of the plurality of interconnected ribs has a curved shape (see marked-up Fig. 7 above; ribs are curved).
Regarding claim 11, Tepic discloses wherein the hub defines a circular shape (see marked-up Fig. 7 above; circular hole defined by hub).
Regarding claim 12, Tepic discloses wherein each of the plurality of interconnected ribs each define a substantially equal rib thickness (see marked-up Fig. 7 above; ribs have substantially same dimensions).
Regarding claim 13, Tepic discloses wherein a second connector opening (6) extends through a second interior surface to a second exterior surface opposite the  through-hole (through-hole is formed by openings 6 in each clamp component 1a and 1b, see Figs. 1-7), the external fixation system further comprising a compressor (3/13) having a portion placed in the connector opening of each clamp component and is configured to compress the clamp components together (see Fig. 6, e.g.).
Regarding claim 14, Tepic discloses wherein the compressor comprises a portion bearing on the plurality of interconnected ribs of the first clamp component of the clamp unit (the head of each bolt 3 or nut 13 bears on the ribs of the clamp components, see Figs 1 and 6, e.g.).
Regarding claim 17, Tepic disclose wherein at least one of the first periphery and the second periphery defines at least one linear portion and at least one curved portion (see marked-up Fig. 7 above).
Regarding claim 18, Tepic discloses wherein the second periphery has at least one tab (projections between pin grooves, see Figs. 3 and 7, e.g.) that at least partially defines at least one pin opening.
Regarding claim 20, Tepic discloses further comprising a fixation pin (2) held in the at least one fixation connector holder.
Regarding claim 21, Tepic discloses wherein at least one clamp component has at least 3 voids (see marked-up Fig. 7 above).
Regarding claim 22, Tepic discloses wherein at least one clamp has at least 4 voids and at least two openings (6) to receive two clamp connectors (see marked-up 
Regarding claim 52, Tepic discloses a method wherein a plurality of clamp units (30/31) are connected by at least one bar (32) (see Fig. 11), and at least one pin (2) is connected to an orthopedic member (5) of a patient (see Fig. 2, e.g.).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tepic in view of Chreene, and further in view of U.S. Patent Application Publication No. 2017/0303968 (Kao).
Regarding claim 7, Tepic fails to disclose a specified thickness for each rib, though the ribs in Tepic have approximately the same thickness as a fixation pin (2) In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tepic in view of Chreene, and further in view of U.S. Patent Application Publication No. 2010/0298827 (Cremer).
Regarding claim 16, Tepic and Chreene fail to suggest wherein at least one of the first clamp component and the second clamp component comprises a non-magnetic metal.  However, Cremer discloses an external fixation system (10) wherein clamp components can be built using non-magnetic metals to allow for safe, temporary exposition in an MRI scanner (see Cremer, paragraph [0013]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Tepic to use a non-magnetic metal for the clamp components as suggested by Cremer in order to allow for safe, temporary exposition in an MRI scanner (see Cremer, paragraph [0013]).  
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tepic in view of Chreene, and further in view of U.S. Patent Application Publication No. 2012/0089142 (Mullaney).
Regarding claims 23 and 24, Mullaney fails to further comprising a third clamp component having teeth, and further comprising a fourth clamp component.  However, Mullaney discloses a pair of clamps (104/102a), the first clamp (104) having first and second clamp components (jaws 360), and the second clamp (102a) having a third clamp component (116a) having teeth (splines, see paragraph [0069]), and a fourth clamp component (118).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Tepic to include third and fourth clamp components forming a second clamp as suggested by Mullaney in order to facilitate rigid fixation and traction of a fractured bone via both fixation pins and bars (see Mullaney, paragraph [0060]).
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0071633 (Sanders) in view of Tepic.
claim 1, Sanders discloses an external fixation system (100, see Figs. 1-3, 15A, and 15B) for a medical procedure, comprising: at least one pair of clamp components (2602a/2602b) that form a clamp unit (2600), the at least one pair of clamp components including: a first clamp component (2602a) comprising a molded metal (see paragraphs [0010] and [0150], the components of the system may be formed from a single piece of metal, including by molding), the first clamp component having a first periphery (outer perimeter of 2602a) extending around at least one first connector opening (2000a) formed through a portion of the first clamp component; and a second clamp component (2602b) comprising the molded metal (see paragraphs [0010] and [0150], the components of the system may be formed from a single piece of metal, including by molding) to be mated with the first clamp component, the second clamp component having a second periphery (outer perimeter of 2602b) extending around at least one second connector opening (2000b) formed through a portion of the second clamp component, the first clamp component having at least one first connector groove (2608) and the second clamp component having at least one second connector groove (2608) that aligns with the at least one first connector groove to form a clamp unit fixation element holder (2602c) such that the clamp unit is configured to connect to a second clamp unit to form the external fixation system (clamp unit 2600 is configured to connect to additional clamp units, see Fig. 1, e.g.).
Sanders fails to disclose the first clamp component including a first surface having a first plurality of voids formed therein and a first plurality of interconnected ribs that extend across the first surface to the first periphery, and the second clamp component having a second surface with a second plurality of voids and a second  an external fixation system (1) for a medical procedure, comprising: at least one pair of clamp components (1a and 1b) that form at least one clamp unit, the at least one pair of clamp components including: a first clamp component (1a), the first component including a first surface (open top surface of 1a, see marked-up Fig. 7 above) having a first plurality of voids formed therein and a plurality of interconnected ribs that extend across the first surface to the first periphery (see marked-up Fig. 7 above), and the second clamp component (1b) including a second surface (open bottom surface of 1b similar to open top surface of 1a, see marked-up Fig. 7 above and paragraph [0027]; parts 1a and 1b are identical) having a first plurality of voids formed therein and a plurality of interconnected ribs that extend across the second surface to the second periphery (see marked-up Fig. 7 above).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the clamp components of Sanders to have voids and a plurality of interconnected ribs in order to minimize the cost of manufacturing the clamp components by reducing the amount of material needed while still preserving structural rigidity (see Tepic, paragraphs [0002] and [0008]).
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant's arguments filed November 18, 2021 have been fully considered but they are not persuasive.
Applicant argues on page 8 of the Remarks that there is no reference to the use of molded metal components in Tepic.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Tepic is not relied on for suggesting the use of molded metal components, and the Examiner instead relies on Chreene for suggesting this feature.  
Applicant argues on page 8 of the Remarks that the length of the Tepic design and structure of the clamp components of Tepic would not support molded metal fabrication.  However, attorney arguments are not evidence unless they are an admission and the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). Applicant’s claims regarding the inoperability of the prior art reference Tepic if modified to utilize metal molding must be factually supported by objective evidence. See MPEP 716.01(c).  Applicant only cites to paragraphs 67-70 of their own specification in support of these claims, and the examiner cannot find any reasoning in these paragraphs for why metal molding is not feasible in the design of Tepic.  
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As noted in the rejection of claim 1 above, the Examiner relied on Chreene to suggest that the system of Tepic partially comprise molded metal in order to provide structural rigidity (see paragraph [0031]).  
On page 8 of the Remarks, Applicant cites to “todaysmachiningworld” online article for evidence that machine molding is employed in devices of smaller size.  The examiner reviewed the article and cannot find any teaching that metal molding is inappropriate for a system like the one in Tepic.
On pages 8-9 of the Remarks, Applicant comments on how their system provides the strength of a metal system with reduced costs and a reduced amount of material used.  As noted in the rejection of claim 1 above, these are the same benefits obtained by systems that use both metal and polymer as suggested by Chreene (see paragraph [0031]), with Tepic also noting that reduced costs is important (see paragraph [0008]).
On page 9 of the Remarks, Applicant argues that Chreene does not suggest using a metal in a component with the size of the component in Tepic.  However, there is also no teaching in Chreene that the use of molded metal should be avoided in components only having a specific size.  Applicant also argues Chreene does not provide any detail in the molded metal process used; however, the claims under examination only required a molded metal and not a particular molded metal process.  Applicant does not provide any evidence that one of ordinary skill in the art would be 
On page 10 of the Remarks, Applicant argues Sanders does not explicitly mention a molded metal process.  However, Sanders states that its clamp components may be formed by injection molding and can be made from metal (see paragraphs [0010] and [0150], e.g.).  Additionally, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Applicant must be able to point to a structural difference between the prior art and claims even if the prior art metal clamp components are made by a process other than molding.  
On page 10 of the Remarks, Applicant argues Sanders makes no mention of making interconnected ribs and voids in a molded metal clamp component.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant does not provide any evidence that one of ordinary skill in the art would be unable to make the clamp units of Tepic using molded metal if there was a suggestion to do so.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773